Citation Nr: 0618398	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-06 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for disability 
associated with dizziness, to include as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

A disability associated with dizziness was not incurred in, a 
result of, or aggravated by, active service, or shown to be 
due to service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for disability associated 
with dizziness, to include as secondary to service-connected 
disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the claim 
adjudicated on the merits on appeal, the Board must first 
determine whether the veteran has been apprised of the law 
and regulations applicable to the claim of service connection 
for disability associated with dizziness (dizziness herein), 
claimed as secondary to service-connected disability.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim of service 
connection for dizziness was received at the RO in August 
2000, while the veteran was still on active duty.  The claim 
was denied in a June 2001 RO decision, a statement of the 
case (SOC) was issued in May 2002, and a supplemental 
statement of the case (SSOC) was issued in January 2003.  A 
duty to assist letter was issued in May 2004, requesting that 
the veteran identify all sources of treatment for dizziness 
and advising her that VA would obtain VA records.  The claim 
was remanded by the Board in an April 2005 Decision and 
Remand, and a notice of the Veterans Claims Assistance Act of 
2000 (VCAA) was issued in August 2005, prior to a January 
2006 de novo SSOC.  

The May 2004 letter and August 2005 VCAA notice informed the 
veteran of her need to support her claim of service 
connection for dizziness, to include as secondary to service-
connected disability, with competent medical evidence of both 
a current diagnosis and a medical link to service or to 
service-connected disability.  The veteran failed to respond 
with the requested additional evidence.  The SSOC of January 
2006 denied the claim after a de novo review of all of the 
evidence of record.  As such, the above notices comply with 
VCAA and the timing of the notices are compliant with 
Pelegrini.  To the extent that a formal notice of VCAA was 
not issued until August 2005, such notice was issued prior to 
the de novo readjudication of the claim in the January 2006 
SSOC.  As such, any defect with respect to the timing of the 
notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice and development/duty to assist letter advised 
the veteran of the evidence not of record that is necessary 
to substantiate the claim of service connection for 
dizziness, to include as secondary to service-connected 
disability.  The veteran has been repeatedly advised that 
service medical records show no chronic disability associated 
with dizziness.  The veteran was advised of what evidence the 
VA will obtain, and what information he was expected to 
provide.  The veteran was asked to submit all evidence in her 
possession that pertains to these claims.  

Although the notices made no reference to veteran's status 
and the effective date of any grant of service connection, 
there is no prejudice to the claimant since her veteran 
status is not questioned, and the service connection claim is 
being denied-an effective date of service connection will 
not be assigned.  The veteran has failed to submit the 
requested medical diagnostic and nexus evidence, including 
medical nexus evidence of a link between a current diagnosis 
of dizziness and service-connected disability, despite her 
being repeatedly asked to do so.  

The VA provides the veteran with several medical 
examinations, including in September 2005, as amended in 
November 2005, which is not favorable to the claim.  
38 C.F.R. § 3.159(c)(4)(i).  Accordingly, no further VA 
examination is indicated at this time.  Id.  

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit pertinent 
evidence, but he has failed to do so.  Here, as in Wells 
supra., the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant has a chronic disability associated with dizziness, 
due to her military service on any basis, to include as 
secondary to service-connected disability.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the SOC and SSOCs.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the VA 
medical nexus opinion of September and November 2005, the 
record is ready for appellate review of the claim adjudicated 
on the merits on appeal.  Proceeding with this claim in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

There is adequate evidence of record to adjudicate the claim 
of service connection for dizziness.  It appears that VA has 
done everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  There 
is no prejudice in proceeding with a decision of the claim 
adjudicated on the merits at this time.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (Pertaining to harmless error).  

The Merits of the Service Connection Claim

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for an organic 
disease of the nervous system if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Service medical records show no complaint of dizziness prior 
to a report of medical history taken in September 2000 prior 
to her separation from service effective in December 2000.  
Reports of medical history, completed by the veteran, and 
reports of medical examinations, dated in August 1990, 
January 1991 and March 1996 are silent for any complaint or 
finding regarding dizziness.  On report of medical history at 
separation examination in September 2000, the veteran 
reported that her dizziness involved, "sway[ing] to one 
side."  The examiner found no associated disorder, no 
treatment was offered, and no diagnosis was given.  

By contrast, on VA audiologic examination in September 2000, 
while still on active duty, the veteran denied any disturbing 
dizziness.  No pertinent diagnosis was given.  A September 
2000 VA treatment record includes the veteran's report that 
her migraine headaches are really sinus headaches.  In a 
statement received in March 2003, the veteran indicated that 
her dizzy spells are associated with her service-connected 
migraine headaches-symptoms of which are not at issue at 
this time.  38 C.F.R. § 4.14 also prohibits the evaluation of 
the same disability under various diagnoses.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).   

The veteran is not shown to have dizziness as a result of an 
organic disease of the nervous system, or any other chronic 
disorder manifested by dizziness.   VA treatment records of 
January 2004 show a decrease in headaches due to a change in 
prescription medications.  A January 2004 magnetic resonance 
imaging (MRI) report is negative for any disorder manifested 
by dizziness.  

VA audiologic and neurologic examination reports of September 
2005 both include a medical opinion that it is not likely 
that the veteran has a chronic disorder manifested by 
dizziness which can be related to service or to any of her 
service-connected disabilities, including migraine headaches 
and bilateral hearing loss.  The audiologic report includes 
notation that the veteran's past complaints of dizziness have 
been limited to those times when she was being treated for 
ear infections, and that this was a common, but temporary, 
symptom in patients with ear infections.  38 C.F.R. § 3.303 
prohibits service connection for such a non-chronic symptom.  

In November 2005, the veteran's claims file was reviewed by a 
VA examiner, who was also of the medical opinion that the 
veteran does not have a neurologic diagnosis manifested by 
dizziness.  The basis of the opinion was the veteran's 
negative service medical records, the negative MRI, noted 
above, and the veteran's essentially negative documented 
clinical history, which did not show any persistent 
complaints of dizziness.  

Given the medical evidence of record, service connection for 
dizziness is properly denied as chronic in-service dizziness 
is not shown, chronic dizziness is not shown currently, and 
medical opinion evidence demonstrates that the veteran's 
documented clinical history shows no continuity of chronic 
dizziness since her separation from service.  That is, 
38 C.F.R. § 3.303 requires more than just a current complaint 
of dizziness with some occasional dizziness in service: 
chronic disability in service is required, or continuity of 
symptomatology since service, with current related chronic 
disability demonstrated by competent medical evidence.  Id.  
It has also been held that chronicity is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is the statements of the veteran herself, and 
when no medical evidence indicated continuous symptomatology, 
as is the case in the instant appeal.  McManaway, 13 Vet. 
App. at 66.  The instant claim on appeal is denied under all 
applicable law and regulations, including the McManaway 
decision.  

In denying the claim, the Board does not question the 
veteran's reported history of occasional and acute dizziness, 
whether associated with acute ear aches or sinus or migraine 
headaches.  A complaint of "pain" or dizziness does not 
establish the existence of a disability warranting 
consideration for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a layperson lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is also well established VA law that in the absence of any 
competent evidence of a current disability manifested by 
dizziness, there is no basis to find entitlement to service 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  With no 
diagnosis of a chronic disability associated with dizziness, 
the claim must be denied.  Due consideration has been given 
to the written statements and sworn testimony of the veteran.  
However, the veteran's lay assertions of dizziness are not 
supported by a diagnosis, with continuity of symptomatology.  
Id. 

The veteran was requested to provide information as to 
chronic disability manifested by dizziness, with a medical 
nexus to service or to service-connected disability, but she 
has failed to do so.  If a claimant wishes assistance, she 
cannot passively wait for it in circumstances where he should 
have information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  VCAA gives a claimant for VA benefits the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  Having failed to do so, the claim of service 
connection for dizziness, to include a secondary to service-
connected disability, is denied.  


ORDER

Service connection for disability associated with dizziness, 
including as secondary to service-connected disability, is 
denied.  


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  
Service connection for right ear hearing loss was granted by 
the Board in an April 2005 Board decision and remand, while 
service connection was already in effect for a left ear 
hearing loss.  The Board remand requested that the veteran be 
afforded notice of VCAA specific to the claim for an initial 
compensable evaluation for bilateral hearing loss-both right 
and left ear hearing loss.  This development was not 
completed.  Additional medical evidence is also necessary 
with regard to the bilateral hearing loss claim.  

The veteran has not been provided notice of the VA's duty to 
assist and to notify under the Veterans Claims Assistance Act 
of 2000 (VCAA) specific to her service-connected right ear 
hearing loss, and pertinent VA audiologic records have yet to 
be obtained.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159 (2005).  All prior 
VCAA notices were limited either to the left ear or regarded 
the concept of service connection.  The VCAA letter of August 
2005 erroneously made no reference to the veteran's service-
connected right ear hearing loss, and was limited to already 
service-connected left ear hearing loss.  

On VA audiologic examination in September 2005, the examiner 
made reference to VA audiologic evidence which is not of 
record.  Specifically, the VA examiner made reference to 
audiologic testing of January 2, 2003 and November 1, 2004-
records which are not on file.  The veteran's claims file 
currently includes no VA treatment records dated after April 
2004, and do not include those records identified by the VA 
examiner.  VA must obtain copies of all pertinent VA medical 
(treatment or hospital) records.  38 C.F.R. § 3.159 (c)(2).  
The directive is not discretionary.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the VA's duty to assist, at 38 U.S.C. § 5103(a), 
includes providing notice to a claimant of the VA's duty to 
assist, before the initial unfavorable RO decision on a 
claim.  In Pelegrini, it was also observed that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  
The Court also held that 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) require notice of five elements of a claim of 
service connection, which are: (1) veterans status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability at issue; (4) the degree 
of disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice of 
VCAA must be provided in this case, compliant with Pelegrini 
and Dingess/Hartman, with a de novo readjudication of the 
claim of an initial compensable evaluation for bilateral 
hearing loss, with consideration of all of the evidence of 
record for the entire appeal period.  

The claim for an increase rating for bilateral hearing loss 
arises from an initial disability rating following separate 
original awards of service connection for bilateral hearing 
loss.  Consequently, the issue is not the result of a claim 
for an increased entitlement, but rather, one involving the 
propriety of the initial noncompensable evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and with Pelegrini and 
Dingess/Hartman, regarding the claim for 
an initial compensable evaluation for 
bilateral hearing loss.  The RO should 
specifically advise the veteran what 
evidence is needed to support the claim, 
as identified herein above, what 
evidence, if any, VA will request on her 
behalf, and what evidence she is expected 
to identify and/or provide.  

The VBA AMC should invite her to submit 
any and all evidence in her possession 
which is potentially probative of this 
claim and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from April 2004 
to the present, specifically to include 
audiologic testing of January 2, 2003 and 
November 1, 2004, to the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

3.  Upon completion of the above 
development, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should determine that all actions taken 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
must implement corrective procedures.   
The VBA AMC should also consider 
scheduling the veteran for another VA 
audiologic examination for the 
determination of the severity of service-
connected bilateral hearing loss, for the 
entire appeal period, under the criteria 
at 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  

4.  The VBA AMC should readjudicate-on a 
de novo basis-the claim for an initial 
compensable evaluation for bilateral 
hearing loss, and issue a SSOC containing 
all applicable laws and regulations as to 
the claim, specifically to include all of 
the evidence of record for the entire 
appeal period-evidence received since 
the veteran's separation from service in 
December, 2000.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


